OPINION OF THE COURT
PER CURIAM.
Appellant appeals the granting of a sworn Motion to Dismiss. We reverse and remand for trial.
The sworn motion to dismiss which was granted by the Court was not a statement of facts as contemplated by Fla. R. Crim. P. 3.190(C)(4) and was legally insufficient on its face to even require a traverse by the State. See State v. Terrell, 406 So.2d 1215 (Fla. 3d DCA 1981), State v. Pena-Salazar, 405 So.2d 254 (Fla. 3d DCA 1981). Having reached this initial conclusion, the remaining points on appeal need not be addressed.
REVERSED.